FILED
                                               United States Court of Appeals
                   UNITED STATES COURT OF APPEALS      Tenth Circuit

                               TENTH CIRCUIT                    December 7, 2017

                                                               Elisabeth A. Shumaker
                                                                   Clerk of Court
    UNITED STATES OF AMERICA,

               Plaintiff-Appellee,
                                                    No. 17-4021
    v.                                                (D. Utah)
                                           (D.C. No. 2:15-CR-00161-TS-1)
    CASEY CHESTER ROBERTS,

               Defendant-Appellant.




                          ORDER AND JUDGMENT *


Before HARTZ, BALDOCK, and BACHARACH, Circuit Judges.


         This appeal grew out of a traffic stop. A highway-patrol trooper

stopped Mr. Casey Roberts for a broken tail light and discovered

contraband in the vehicle. Mr. Roberts unsuccessfully moved to suppress

evidence of the contraband, arguing that the trooper lacked reasonable

suspicion for the traffic stop. We disagree.

         The parties agree on most of the underlying facts. Two highway

patrol troopers (Trooper Neighbor and Trooper Harwood) thought that Mr.

*
      Our order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
Roberts had a broken tail light and followed him in separate cars. This was

the sequence of cars:




After following for about a minute, Trooper Harwood thought that he saw

the tail light illuminate, so he turned his car around and drove in the

opposite direction. When he did, Trooper Neighbor moved directly behind

Mr. Roberts, following for about eight seconds, which is captured on

videotape. After about eight seconds, Trooper Neighbor initiated a traffic

stop for a broken tail light. 1 Mr. Roberts challenged the stop on the ground

that Trooper Neighbor could not have seen whether the tail light was out.

      The district court rejected this challenge, finding that Trooper

Neighbor had reasonable suspicion for the traffic stop. We review this

finding under the clear-error standard. United States v. Beckstead, 500

F.3d 1154, 1162 (10th Cir. 2007); see United States v. Simpson, 609 F.3d

1140, 1146 (10th Cir. 2010) (stating that the clear-error standard applies to

the review of factual findings “even when . . . there is video tape of the

[traffic] stop”). To apply this standard, we view the evidence in the light

most favorable to the government. Beckstead, 500 F.3d at 1162. We can

1
     Under Utah law, cars can be driven only if their lights are in proper
condition. Utah Code Ann. § 41-6a-1601(1)(a)(ii).
                                      -2-
reverse only if the district court’s finding lacks any factual support or if

the entirety of the evidence definitely and firmly convinces us that a

mistake has been made. United States v. Cash, 733 F.3d 1264, 1273 (10th

Cir. 2013).

      Viewing the evidence in the light most favorable to the government,

we conclude that the district court did not commit clear error. The district

court could base its finding of reasonable suspicion on

             testimony by Trooper Neighbor and Trooper Harwood,

             testimony by an employee of a tow company, and

             testing of the tail lights.

      Trooper Neighbor testified that he could see the tail lights illuminate

several times on the passenger’s side and the middle, but each time, the tail

light on the driver’s side remained dark or dim. Trooper Harwood also

testified that he had initially thought that the tail light on the driver’s side

was out. But he changed his mind, thinking that the tail light was working

even though it remained “extremely dim.” R. vol. 1, at 48.

      After the stop, Mr. Roberts’s car was driven to an impound lot. The

car was followed by Ms. Tonya Thomas, who worked for a towing

company. She too observed that the tail light on the driver’s side was not

working.

      This observation was confirmed by testing of the tail lights by

Trooper Neighbor and Ms. Thomas. During the traffic stop, Trooper
                                            -3-
Neighbor told Mr. Roberts to tap his brakes to see if the tail lights worked.

At first, the tail light on the driver’s side didn’t appear to work. But then

Trooper Neighbor shielded his eyes from the sun and saw a faint glow

inside the driver’s tail light. Similarly, Ms. Thomas checked the tail lights

when the car was at the impound lot. She confirmed that the tail light

sometimes worked and sometimes didn’t.

      Mr. Roberts contends that Trooper Neighbor could not have known

whether the tail light on the driver side was working. For this contention,

Mr. Roberts states that

           Trooper Neighbor had been behind Trooper Harwood and

           videotape of the pursuit does not show a broken tail light.

We must uphold the district court’s finding unless it is “blatantly

contradicted” by the video evidence. Scott v. Harris, 550 U.S. 372, 380-81

(2007).

      The video evidence provides little help, for it shows only about eight

seconds of the pursuit and does not necessarily show what Trooper

Neighbor could have seen. For example, Trooper Neighbor testified that he

had been able to see Mr. Roberts’s tail lights as the two cars went uphill,

but the videotape does not show the uphill portion of the pursuit. And we

cannot tell from the videotape whether Trooper Neighbor could have seen

Mr. Roberts’s tail lights illuminate during the eight-second pursuit, for the

videotape does not necessarily capture the entirety of Trooper Neighbor’s
                                      -4-
field of vision. 2 Thus, the videotape is inconclusive, failing to show

whether Mr. Roberts’s tail lights would have been visible to Trooper

Neighbor. In these circumstances, we do not regard the district court’s

finding as clearly erroneous.

      Affirmed.

                                            Entered for the Court



                                            Robert E. Bacharach
                                            Circuit Judge




2
      Mr. Roberts testified that he had not used his brakes during this
eight-second clip. But the district court could reasonably decline to credit
this testimony. La Resolana Architects v. Reno, Inc., 555 F.3d 1171, 1180
(10th Cir. 2009) (noting that a district court does not commit clear error
simply by choosing to credit the testimony of one witness over another).
                                      -5-